Case 0:19-cr-60156-AHS Document 29 Entered on FLSD Docket 09/19/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CR-60156-FAM

  UNITED STATES OF AMERICA

  vs.

  KERBY BROWN, JR.,

        Defendant.
  ___________________________________/

                 UNITED STATES OF AMERICA=S MOTION IN LIMINE TO
                  EXCLUDE INADMISSIBLE RAPE SHIELD EVIDENCE

         The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby files this motion in limine to exclude from voir dire and trial, any claims,

  references, inferences, evidence, or arguments related to the victims’ sexual history, as

  inadmissible rape shield evidence. Federal Rule of Evidence 412, otherwise known as the Rape

  Shield Law, makes clear that evidence of other sexual conduct by a victim is not admissible in a

  criminal proceeding involving alleged sexual misconduct unless the party seeking its admission

  files a motion at least 14 days prior to trial and the court conducts a hearing. In other words, it is

  a defendant’s burden to establish a basis for the admissibility of any prior or subsequent sexual

  behavior of a victim before eliciting such evidence at trial. In this case, the United States is not

  aware of any relevant sexual conduct of the victims’ other than their encounters with the

  Defendant. Further, Defendant has not filed the necessary motion under Federal Rule of Evidence

  412 to introduce such evidence. Thus, the United States, in an abundance of caution, proactively

  moves to exclude any such evidence under Federal Rules of Evidence 401, 402, 403, and 412.
Case 0:19-cr-60156-AHS Document 29 Entered on FLSD Docket 09/19/2019 Page 2 of 5



                                   FACTUAL BACKGROUND

         The Defendant is charged in the superseding indictment with attempted sex trafficking of

  MINOR VICTIM 1, in violation of 18 U.S.C. § 1594(a), sex trafficking of MINOR VICTIM 2, in

  violation of 18 U.S.C. § 1591(a)(1), and attempted sex trafficking of MINOR VICTIM 3, in

  violation of 18 U.S.C. § 1594(a) (ECF No. 24).

         Specifically, on November 24, 2018, the Hollywood Police Department (“HPD”) was

  called to the Ramada hotel in Hollywood, Florida in reference to sex trafficking of MINOR

  VICTIM 1. A friend of MINOR VICTIM 1 had seen a commercial sex advertisement posted

  online of MINOR VICTIM 1, which triggered law enforcement being called to the hotel. That

  evening, law enforcement found the Defendant and MINOR VICTIM 1, and others, at the hotel.

  MINOR VICTIM 1 was later interviewed by the FBI and stated that she had been staying at hotels

  with the Defendant for several days. During that time, she had witnessed Defendant act as a pimp

  for other women. Soon thereafter, Defendant asked MINOR VICTIM 1 if she wanted to post

  online advertisements for the purpose of commercial sex acts like the adult prostitutes. He stated

  she could simply get naked for the men, or give them massages, but she could make real money

  by having sex with them. MINOR VICTIM 1 was 14 years old.

          The FBI was later alerted to MINOR VICTIM 2, who disclosed that she had been a victim

  of human trafficking. MINOR VICTIM 2 was introduced to the Defendant on January 25, 2019.

  She began by staying with him at hotels but about one week later she was recruited to make him

  money and engage in commercial sex acts. She advised that Defendant took naked pictures of her

  and posted them as advertisements on the website www.listcrawler.com. Between February 1,

  2019 and February 5, 2019, nine (9) sexual advertisements were posted featuring MINOR VICTIM

  2 and using Defendant’s cell phone as the number that a potential “John” would call to meet


                                                   2
Case 0:19-cr-60156-AHS Document 29 Entered on FLSD Docket 09/19/2019 Page 3 of 5



  MINOR VICTIM 2. MINOR VICTIM 2 and Defendant’s girlfriend (“Girlfriend”) were then

  driven by Defendant to Orlando, Florida. There, Defendant drove MINOR VICTIM 2 to several

  locations for the purpose of commercial sex. During each instance, Defendant would wait outside

  and then collect the money from MINOR VICTIM 2. At first, he and MINOR VICTIM 2 split the

  money 50-50, but soon Defendant kept all of the money for himself. MINOR VICTIM 2 was 15

  years old.

         On May 23, 2019, an HPD undercover officer responded to an advertisement for

  commercial sex featuring Defendant’s girlfriend (“Girlfriend”). In an undercover operation, the

  officer scheduled a time to meet with Girlfriend at the La Quinta in Hollywood, Florida, pretending

  to be interested in commercial sex. That evening, Defendant drove Girlfriend to the date where

  he was arrested by law enforcement. MINOR VICTIM 3 was in the car with BROWN and carried

  a purse with only a cell phone and condoms. The FBI later found commercial sex advertisements

  featuring MINOR VICTIM 3 posted on May 23, 2019. MINOR VICTIM 3 was 17 years old.

                                           ARGUMENT

         Rule 412 is a rule of exclusion that imposes significant limitations on the admissibility of

  “evidence relating to [a] victim’s other sexual behavior or alleged sexual predisposition, whether

  offered as substantive evidence or for impeachment.” Fed. R. Evid. 412, Advisory Committee

  Note (1994 Amendments). It takes precedence over other Federal Rules of Evidence, including

  Rules 402, 404(b), 405, 607, 608, and 609. Id.

         In United States v. Williams, 564 F. App’x 568 (11th Cir. 2014), the defendant was charged

  with multiple counts of sex trafficking of a minor. The defendant attempted to cross-examine the

  victims about acts of prostitution they had committed after the defendant had been arrested. The

  district court denied the defendant’s request to do so, and the Eleventh Circuit affirmed, stating


                                                   3
Case 0:19-cr-60156-AHS Document 29 Entered on FLSD Docket 09/19/2019 Page 4 of 5



  “[w]e agree with the court below that the girls’ involvement in prostitution after Williams’ arrest

  bears no relevance to the criminal activity perpetrated by [defendant].” Id. at 577.

         In United States v. Chin, 606 Fed. App’x 538 (11th Cir. 2015), the defendant was charged

  with sex trafficking two minor females. Following an in camera hearing, after the defendant filed

  a motion pursuant to Federal Rule of Evidence 412, the district court excluded evidence that one

  of the minors had previously engaged in prostitution. The court concluded that the evidence

  “simply indicates … a propensity or a willingness to engage in prostitution” and was not pertinent

  to the charges against the defendant. Id. at 539-540. On appeal, the Eleventh Circuit found no

  abuse of discretion and affirmed the defendant’s convictions.

         In this case, there is no basis for the admissibility in trial of any prior or subsequent sexual

  activity of the victims. Therefore, the United States requests that the Court instruct the Defendant

  not to offer any evidence, argument, or make any reference to the sexual activity of the victims

  other than what is charged in the superseding indictment.

                                            CONCLUSION

         WHEREFORE, the United States respectfully requests that the Court grant its motion and

  exclude from voir dire and trial, any references or evidence related to the victims’ sexual history,

  as irrelevant and unfairly prejudicial, and inadmissible under FRE 401, 402, 403, and 412.

                                                        Respectfully submitted,

                                                By:     /s/ Cary O. Aronovitz
                                                        CARY O. ARONOVITZ
                                                        Assistant United States Attorney
                                                        Florida Bar No. 86425
                                                        U.S. Attorney’s Office
                                                        99 N.E. 4th Street
                                                        Miami, FL 33132-2111
                                                        Telephone: (305) 961-9131
                                                        Email: cary.aronovitz@usdoj.gov


                                                    4
Case 0:19-cr-60156-AHS Document 29 Entered on FLSD Docket 09/19/2019 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk

  of the Court using CM/ECF, on September 19, 2019.

                                           /s/ Cary O. Aronovitz
                                           CARY O. ARONOVITZ
                                           Assistant United States Attorney




                                              5
